Citation Nr: 1644325	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-26 196	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher disability ratings for lumbar spine degenerative disc disease (DDD), initially rated as 10 percent disabling prior to January 14, 2015, and as 20 percent disabling since.  

2.  Entitlement to an initial disability rating higher than 10 percent for right shoulder degenerative joint disease (DJD).

3.  Entitlement to an initial compensable schedular disability rating for headaches.

4.  Entitlement to a higher disability rating for headaches, on an extraschedular basis.

5.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114 (s).

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S. D. and J. G.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to February 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran and his witnesses testified at a Board hearing before the undersigned in March 2016. 

A claim of entitlement to a TDIU was denied by the RO in an August 2015 rating decision; however, as a result of new evidence presented in recent examination reports, a TDIU claim is newly raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus the issue has been added for current appellate consideration.  

Additionally, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, Special Monthly Compensation (SMC) is to be accorded when a veteran becomes eligible without need for a separate claim.  See Bradley, 22 Vet. App. 280, 294 (2008).  Thus, the Board has included the issue of entitlement to SMC as part of the appeal, as reflected on the title page.

Although the Veteran offered testimony with respect to a claim of entitlement to service connection for a traumatic brain injury (TBI) at his March 2016 Board hearing, the record reveals that he had not filed a notice of disagreement with respect to that claim on a required standard VA form.  Additionally, in a March 2011 statement, family members of the Veteran indicated that he was also seeking entitlement to service connection for myofascial pain syndrome.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

The issues of entitlement to higher initial disability ratings for lumbar spine DDD and right shoulder DJD, and headaches (on an extraschedular basis); and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's headache disability is manifested by very frequent, completely prostrating headache attacks that are productive of severe economic inadaptability.  

2.  A total rating was assigned for the Veteran's service-connected depressive disorder, effective May 2, 2016, and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating of at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating for service-connected headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016).

2.  The criteria for entitlement to SMC under 38 U.S.C.A. § 1114 (s) are met as of May 2, 2016.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, eg., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  The record shows that the Veteran received adequate notice in January 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has provided adequate neurological examinations for the Veteran's headaches.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007)

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)). 

At his March 2016 Board hearing, the Veteran was asked about the severity of his headaches and the symptoms associated with his headaches.  He generally showed understanding of what was necessary to substantiate his increased rating claim.  There has been no allegation of a failure to comply with Bryant duties.  The Board concludes that the Bryant duties were met.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal, as adjudicated herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Initial Compensable Rating for Headaches

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's headache disability has been rated under Diagnostic Code 8100, which specifically applies to migraines.  His headaches have been diagnosed as migraines.  Diagnostic Code 8100 provides for a 30 percent rating for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria and relevant case law do not define "prostrating," and the United States Court of Appeals for Veterans Claims (Court) has not undertaken to define the term.  Cf. Fenderson, supra.  According to Dorland's Illustrated Medical Dictionary, 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."

The rating criteria also do not define "severe economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires a claimant to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

During an April 2010 VA neurology consultation, the Veteran's migraine headaches were described as being mostly precipitated by bright lights.  He reported that he did not have an aura or deficit with the headaches, but that they could begin anytime upon exposure to light.  During a June 2010 consultation, he reported having severe headaches.  

A July 2010 VA examination report indicated that the Veteran's headaches required no medication therapy and caused no functional limitation. 

An August 2010 VA TBI clinic note indicated that the Veteran likely had mild migraines.  The clinician indicated that no other intervention was necessary.  During a September 2010 VA psychology consult, the Veteran indicated that his headaches had become worse during the past month.  During a June 2011 VA primary care consultation, the Veteran reported having migraines every three to four days.  He described the headaches as being like a "vice-grip," accompanied with change in vision and ringing in ears.  He reported using a dark room and ice packs to relieve the pain.  

In a March 2011 statement, family members of the Veteran indicated that he was given a prescription for tinted windows for his vehicle.  The statement noted that he experienced headaches on a regular basis which limited his ability to function.  He was reportedly required to spend hours in bed waiting for his headache attacks to pass.  

In the course of a January 2015 VA examination the Veteran reported that he suffered from "regular" headaches and some migraine headaches.  He indicated that he had migraines one to two times per month.  He denied any associated symptoms except light sensitivity.  The examination report noted that his headaches typically lasted one to two days.  The examiner indicated that the Veteran did not have characteristic prostrating migraine attacks.  

During his March 2016 Board hearing, the Veteran testified that the headache disability had increased in severity since the prior examination.  He reported having severe pain, especially severe in his eyes.  He maintained that he could not be around any light or sound, and that he had to seclude himself in a dark room.  He reported that the migraines occurred several times a week, and that sometimes they lasted two to three days per week.  

In support of his claim, the Veteran submitted a private Disability Benefit Questionnaire (DBQ) examination completed in June 2016.  The clinician noted that in addition to sensitivity to light and sound, the Veteran had trouble talking, thinking, and really doing anything during his migraine attacks.  He reported headaches lasting more than two days, and the examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner also noted that the Veteran had to lie down when his migraines occurred.

The evidence with respect to the severity of the Veteran's headache disability is somewhat inconsistent.  While the evidence appears to indicate that the headache disability has increased in severity over the appeal period, or at least had changed in severity multiple times, the headaches appear to have been of sufficient severity to warrant a 50 percent rating throughout the bulk of the appeal period.  

Notably, as early as June 2010, he reported having severe headaches.  The June 2011 VA primary care consultation noted his report of having migraines every three to four days, far more frequent than the one-time per month required for a 30 percent rating.  He further reported that his headaches felt like a "vice-grip" and that he needed to use a dark room and ice packs to relieve the pain (in addition to needing medication).  The Board interprets this reported headache severity to be analogous to prostrating headache attacks.  This finding is consistent with the reported severity in the March 2011 statement, where the Veteran's family members noted that he had frequent headaches that required him to spend hours in bed waiting for his headache attacks to pass.  Evidence from the Veteran's March 2016 Board hearing and the June 2016 private DBQ examination also support the assignment of a 50 percent disability rating.

Affording the Veteran the full benefit of any reasonable doubt, the Board finds that the evidence supports a finding that the Veteran's headache disability more closely approximates very frequent, completely prostrating and prolonged headache attacks throughout the appeal period.  Presumably, these frequent attacks, which require the Veteran to lie down in a dark room, produce severe economic inadaptability.  Thus, after resolving any benefit of reasonable doubt in favor of the Veteran, the Board finds that a 50 percent disability rating, the highest schedular rating for migraine headaches, is assigned for the entire appeal period.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III.  Special Monthly Compensation

To establish entitlement to SMC under 38 U.S.C.A. § 1114 (s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350 (i). 

In the instant case, a 100 percent disability rating was assigned for service-connected depressive disorder, effective May 2, 2016.  This assignment meets the criteria for a single service-connected disability rated as totally disabling.  Additionally, pursuant to the 50 percent disability rating assigned for the Veteran's service-connected headache disability, the required 60 percent rating for additional service-connected disabilities is met.  Accordingly, the criteria for entitlement to SMC under 38 U.S.C.A. § 1114 (s) are satisfied as of May 2, 2016, the date the 100 percent disability was assigned for service-connected depressive disorder; and SMC at the (s) rate is granted from this date onwards.


ORDER

Entitlement to an initial 50 percent disability rating for headaches is granted.

Entitlement to SMC under 38 U.S.C.A. § 1114 (s) is granted as of May 2, 2016, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Regarding an extraschedular rating for the Veteran's service-connected headache disability, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and TDIU-rating issues to the AOJ.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

Here, the Board is bifurcating the Veteran's claim for an increased rating for his service-connected headache disability into one part that is a schedular evaluation (discussed and decided above) and another part that deals with an extraschedular evaluation of that disability and a TDIU.  As this decision grants the highest schedular evaluation available for the Veteran's headache disability, the Veteran is not prejudiced by this separation of the issues.  Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such both are remanded to the AOJ.  See Brambley, 17 Vet. App. at 24.

During his March 2016 Board hearing, the Veteran reported receiving private treatment for his lumbar spine DDD from a Dr. C. I.  These treatment records do not appear to have been associated with the claims file.  

The Veteran was afforded a VA spine examination in February 2015.  He reported having flare-ups of low back disability, and the examiner determined that additional functional loss was caused by pain during flare-ups.  The examiner did not, however, give an opinion as to the additional limitation of function present as a result of pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Similarly, while the Veteran apparently did not report having flare-ups of right shoulder disability on examination in February 2015, he reported during a July 2010 VA examination that his right shoulder disability was worse with cold or humid weather.  The Board interprets his statements as reports of flare-ups of right shoulder disability.  Additionally the private, June 2016, DBQ examination report indicated that the Veteran had pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use over a period of time.  An opinion is needed as to any additional limitation of function present during such flare-ups and/or as a result of repeated use over a period of time.  Id.

Additionally, a recent Court decision provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing or the medical examiner must provide an explanation for why such range of motion testing is not possible or necessary.  The VA examination reports of record do not provide the results of such range of motion testing for the Veteran's lumbar spine or right shoulder disabilities.

An adequate medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment is required in order for the Board to fairly adjudicate the claim of entitlement to a TDIU.  As noted above, the associated issue of entitlement to an extraschedular rating for the Veteran's headache disability is deferred until the development for the TDIU claim is completed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting authorization to obtain all treatment records from Dr. C. I. on his behalf.  After obtaining authorization, obtain the medical records and associate them with the claims file.

2.  Schedule the Veteran for a new VA orthopedic examination of his lumbar spine and his right shoulder.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

A)  The examiner should report the Veteran's ranges of lumbar spine and right shoulder motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing for both the joint in question and any paired joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  The examiner should determine the extent the lumbar spine and right shoulder disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups and/or repeated use over a period of time.  This determination should be made in terms of the degree of additional range-of-motion loss.  

The examiner must ask the Veteran if he has current flare-ups.  The examiner must opine as to the amount of additional range-of-motion loss resulting from functional loss during any flare-ups.  To the extent possible, the examiner should also determine the additional loss of range of motion that would have been present due to flare-ups and/or repeated use over a period of time, as reflected in prior examination reports.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  

3.  Arrange for an examination to determine the occupational impact the Veteran's disabilities have had in the aggregate.  

Specifically, the examiner must identify the occupational impairments stemming from the Veteran's service-connected disabilities of mood disorder, lumbar spine degenerative disc disease, headaches, right shoulder degenerative joint disease, S-1 radiculopathy into the right lower extremity, and radiculopathy into the left lower extremity.  

The examiner must also document the Veteran's highest level of education and work history.  

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


